Citation Nr: 1004239	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Muskogee, Oklahoma, which denied service connection for 
hearing loss, tinnitus, skin conditions and a right hip 
condition.

The Veteran testified at a December 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that a bilateral hearing loss disability had its onset in 
service, manifested within one year of service separation, or 
is otherwise related to the Veteran's active military 
service.

2. The preponderance of the evidence is against a finding 
that tinnitus had its onset in service, or is otherwise 
related to the Veteran's active military service.

3. The preponderance of the evidence is against a finding 
that a skin disorder had its onset in service, or is 
otherwise related to the Veteran's active military service.

4. The preponderance of the evidence is against a finding 
that a right hip disability that had its onset in service, or 
is otherwise related to the Veteran's active military 
service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, and nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2. Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3. A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4. A right hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

As for the duty to assist, the result of RO development 
indicates that some of the Veteran's service records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  Inasmuch as the Veteran was 
not at fault for the loss of the missing records, VA is under 
heightened obligation to assist the Veteran in the 
development of his claim.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The Board 
concludes that the heightened duty to assist has been met in 
this case.  The claims file contains all available evidence 
pertinent to the claim, including the Veteran's DD Form 214.  
A formal finding of unavailability of personnel records  was 
made in September 2007, and the Veteran was notified 
accordingly in a September 2007 letter.  Pursuant to the 
heightened duty to assist, the RO has undertaken the required 
procedures to locate and reconstruct the Veteran's records, 
but remains unsuccessful.  The RO provided the Veteran with a 
copy of an NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and requested that he complete and 
return the form.  While the Veteran did return the form, the 
information provided was deemed insufficient for purposes of 
reconstructing the Veteran's medical records.  Specifically, 
the form did not provide complete organization information, 
nor did it identify the name and location of any hospitals or 
medical facilities at which the Veteran had been treated.  In 
addition, it is noted that the Veteran has not provided any 
information on current treatment for  his claimed 
disabilities.  Although VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Veteran has at no time referenced other outstanding records, 
with any specificity, not yet associated with the file that 
he wanted VA to obtain or that he felt were relevant to his 
claims.  All relevant records that could be located have been 
associated with the file.  The Board finds that the duty to 
assist is discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" and that his claimed 
current disabilities are related to service is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  Likewise, an examination is not 
warranted also because there is no competent evidence of 
record demonstrating some causal connection between the 
claimed current disabilities and service.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he has hearing loss, tinnitus, a 
skin condition and a right hip condition as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted for any of 
these claimed disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis or an organic disease of the nervous 
system such as sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Hearing loss and tinnitus

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran asserts that he has a hearing loss disability and 
tinnitus as a result of inservice noise exposure.  
Specifically, he contends that he suffered acoustic trauma 
while stationed in Guam as a result of being exposed to 
hammers, saws and other construction noise.  See 
videoconference hearing transcript, December 2009. 

As noted above, the Veteran's service treatment records and 
service personnel records are unavailable.  The only service 
record available is his DD Form 214, which lists his military 
specialty number as 70250 and shows its related civilian 
occupation to be Chief Clerk.  The Board observes that this 
military occupational specialty is not indicative of noise 
exposure.  Likewise, given the unavailability of service 
treatment records, there is no evidence to otherwise show 
that the Veteran incurred a disease or injury, to include 
acoustic trauma, in service.  In this regard, the Board finds 
the preponderance of the evidence to be against a finding of 
a disease, injury or noise exposure in service.  See Hickson, 
supra.

At the December 2009 videoconference hearing, the Veteran 
testified that the first time he had a comprehensive hearing 
test was about 14 or 15 years ago.  He also indicated that it 
had been 12 to 15 years since his last hearing test, which 
had been shortly before his retirement from the State of 
Oklahoma.  As to tinnitus, the Veteran testified that he 
probably noticed it within the last 20 to 25 years, but that 
it was not diagnosed until his hearing test 15 years ago.  
The Board notes that the Veteran has failed to provide any 
current medical evidence of treatment for hearing loss and 
tinnitus.  Indeed, he acknowledges that he has not sought 
treatment for these conditions within the last 12 to 15 
years.  In addition, he indicates that his first 
comprehensive hearing test was over four decades after his 
service discharge.  These periods without treatment are 
evidence that there has not been a continuity of 
symptomatology, and they weigh heavily against the claims on 
a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Given that there is no evidence of noise exposure in service 
and no evidence of treatment for hearing problems for many 
decades following service separation, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims 
of service connection for bilateral hearing loss and 
tinnitus, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

b. Skin

At the December 2009 videoconference hearing, the Veteran 
testified that, while stationed in Guam, he used to go to the 
beach and sit in the sun; however he did not notice any skin 
problems until a year or two following his return.  
Initially, he had something on the instep of his foot, then 
he started having problems with his face and skin in general.  
He sought treatment from Dr. Owens sometime in the 1950s.  
Dr. Owens indicated that the Veteran had a type of fungus and 
that it was something he might have picked up in Guam.  The 
Veteran stated that, since his treatment with Dr. Owens, he 
has continued to have skin problems over the years.  

A review of the claims file reveals that there is no evidence 
of any skin problems in service.  As previously discussed, 
the Veteran's service treatment records are not available.  
While the Veteran has testified that he sought treatment for 
his skin condition shortly after service and throughout the 
years since, he has failed to provide medical records of any 
such post-service treatment.  There is no indication that the 
Veteran has a current diagnosis for his claimed skin 
condition, nor is there any evidence linking the claimed 
current condition to service.  Indeed, the Veteran testified 
at the videoconference hearing that none of his doctors 
recently have indicated that his skin condition might be 
related to his service in Guam.  The Board has considered the 
Veteran's self-reported continuity of symptomatology of skin 
problems dating back to the 1950s.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has 
failed to provide or identify evidence showing treatment or a 
diagnosis of skin problems at any time from service to the 
present.  While his statements regarding symptomatology are 
within his competence to make, and are of some probative 
value, as a lay person, he has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
diagnosis and etiology are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Considering the 
totality of the evidence, the preponderance of the evidence 
is against a finding that the Veteran has a current skin 
disorder that is related an injury or disease incurred in 
service.

In view of the foregoing, the Board concludes that service 
connection for a skin disorder is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

c. Right hip

The Board has reviewed that the evidence of record and finds 
that it fails to demonstrate the existence of a current 
disability of the right hip.  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 3 Vet. App. 141, 144 (1992).  The Veteran, 
however, has not submitted any evidence or identified any 
records showing that he currently has a right hip disability, 
despite having been afforded plenty of opportunity to do so.  
Significantly, there is no indication that the Veteran has 
sought any treatment for his right hip in recent years.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Without 
medical evidence of a current disability of the right hip, 
the Veteran's claim fails to meet the requirements of service 
connection, and the Board need not undertake an analysis as 
to whether there is evidence of an in-service injury or 
disease.

The Board is mindful of the Veteran's statements regarding 
the etiology of his claimed right hip disability.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
his right hip condition causes him to walk with a limp from 
time to time.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the current nature and etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a right hip disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus denied.

Entitlement to service connection for a skin disorder denied.

Entitlement to service connection for a right hip disability 
is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


